DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, the prior art fails to disclose or fairly suggest the method as claimed. In particular, the closest prior art, Kikuchi (JP 2011-236483), as set forth in the Office Action mailed 10/21/2021, renders obvious the method recited in the previous claim set filed 11/26/2019. However, Kikuchi fails to teach or adequately suggest wherein a starting temperature of the hot press forming is set to 680°C to 800°C, as required by the currently amended claim 5. In contrast, Kikuchi teaches heating and holding at 900° in a heating furnace and immediately hot pressing after taking the steel sheet out of the furnace. Thus, claim 5 is distinct over the teachings of the prior art. Claims 6-8 further limit the subject matter of claim 5 and is thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734